Title: To James Madison from Alexander James Dallas, 18 October 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
18t. Oct. 1816.

I have just received your favor of the 15t. instant, and, conforming to it, I shall cease to act in the Treasury, after the dispatch of tomorrow’s mail.
The kind expressions of your letter, make a deep and lasting impression.  I shall resort to the testimonials of your approbation and confidence, for consolation, whenever the past reminds me of any Sacrafice to be lamented; or the future shall produce any care to be endured.  Accept the renewal of my cordial wishes for your honor, health, and happiness.  I am, Dear Sir, most respectfully & faithfully, Your’s

A. J. Dallas

